Citation Nr: 1134373	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-26 112	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 2010 Board decision that denied entitlement to service connection for a heart condition (claimed as coronary artery disease), to include as secondary to the Veteran's service-connected diabetes mellitus or exposure to Agent Orange.



REPRESENTATION

Moving party represented by:  Carl K. Price


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on motion alleging CUE in a Board decision dated March 18, 2010.  The March 2010 decision denied entitlement to service connection for a heart condition (claimed as coronary artery disease), to include as secondary to the Veteran's service-connected diabetes mellitus or exposure to Agent Orange.


FINDING OF FACT

The Board's March 18, 2010, decision, which denied entitlement to service connection for a heart condition (claimed as coronary artery disease), to include as secondary to the Veteran's service-connected diabetes mellitus or exposure to Agent Orange was not reasonably supported by the evidence then of record, and it is shown that the applicable statutory and regulatory provisions existing at that time were not considered.


CONCLUSION OF LAW

The March 18, 2010, Board decision, which entitlement to service connection for a heart condition (claimed as coronary artery disease), to include as secondary to the Veteran's service-connected diabetes mellitus or exposure to Agent Orange, contains clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Regarding claims of CUE, however, the Court has held that the notice and development provisions of the VCAA do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without prejudice to re-filing.

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the U.S. Court of Appeals for Veterans Claims (Court) has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

"It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

As an initial matter, the Board finds the allegations of CUE made by the moving party are adequate to meet the threshold pleading requirements of 38 C.F.R. § 20.1404(b), and therefore dismissal of the motion is not warranted.  The Veteran, via his representative, has asserted that the Board failed to properly consider the regulatory provisions contained in 38 C.F.R. §§  3.307(a)(6), 3.309(e) relating to presumptive service connection for ischemic heart disease based upon exposure to herbicides.  He alleges that the Board failed to properly apply these regulations to his diagnosed heart condition, which would have resulted in a grant of the benefits sought.  Accordingly, the Board will proceed to consider the motion on the merits. 

As noted above, one means of establishing CUE is to demonstrate that the correct  facts, as they were known at that time, were not before the Board at the time of the decision.  38 C.F.R. § 20.1403(a).  From a review of the March 2010 Board decision, it is clear that the correct facts, as they were known at the time, were before the Board.  The Board reported the evidence of record and discussed that evidence in its decision and the moving party does not contend that the correct facts, as they were then known, were not before the Board.

Also, as outlined above, another means by which to establish CUE is to demonstrate that the Board incorrectly applied the statutory or regulatory provisions at that time.  Such misapplication must result in an error that is undebatable, such that reasonable minds could not differ that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2010).  

At the time of the Board's decision, applicable regulations provided that a Veteran who served on active duty in Vietnam during the Vietnam era was presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).   Review of the Veteran's service personnel records reveals that he received the Vietnam Service Medal and it has been conceded that he served in Vietnam.  He is therefore presumed to have been exposed to herbicides.

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53202 (August 31, 2010).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).

Significantly, it must be noted that the amendments to these regulations that added ischemic heart disease did not go into effect until well after the Board decision at issue.  Therefore, failure to consider these regulations cannot be CUE.  

However, the Board is cognizant that, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  As required by 38 U.S.C. 1116, it was noted the Department of Veterans Affairs (VA) would issue regulations through notice and comment rule-making procedures to establish the new presumptions of service connection for those diseases, and that such regulations would take effect on that date that a final rule is published in the Federal Register.  The Secretary further announced that, until that time, VA did not have authority to establish service connection and award benefits based upon the planned new presumptions. 

Shortly thereafter, on November 20, 2009, the Secretary of Veterans Affairs directed the Board to stay action on all claims for service connection that cannot be granted under current law but that potentially may be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  Thus, for the period from November 20, 2009, to August 31, 2010, the Board was under order from the Secretary to stay all claims that potentially could be granted based on the planned new presumption of service connection for ischemic heart disease.

In this regard, the Board notes that a review of the Veteran's claims file shows that he was not assessed as having any heart condition until many years after he was discharged from service.  In the early 1980s the Veteran sought private treatment for chest pain; however, although ischemia was suggested, diagnostic testing did not result in such an assessment.  See April 1980 Mount Carmel consultation request.  

In May 1997 the Veteran apparently had a syncopal episode and underwent catheterization.  Normal coronary arteries and left ventricular fraction were shown at this time.  See May 1997 note from Grant/Riverside Methodist Hospital.  A November 2000 treatment note from Mount Carmel notes a complaint of confusion and extreme headache.  Studies were performed that showed mild fixed inferior wall defect, no reversible defect suggestive of ischemia and ejection fraction of 54%.  

In December 2005 the Veteran underwent cardiac catheterization at the Columbus, Ohio VA Medical Center.  This testing resulted in an assessment of minimal angiographic evidence of coronary artery disease.  Continuation of aggressive medical management and risk factor modification was prescribed.  A review of the Veterans active outpatient medication list shows that he has been prescribed medication for his heart condition. 

In January 2006 the Veteran received a VA examination related to diabetes mellitus.  At this time, a history of angina with minimal coronary artery disease, predating diabetes and thus not secondary thereto, was assessed.  

In March 2009 the Veteran was afforded a VA examination, mainly to address whether he had a heart condition attributable directly to exposure to herbicides or as secondary to diabetes mellitus.  Examination resulted in a negative opinion on both questions.  However, the examiner did note that the Veteran had a history of chronic heart failure treated with medication.  With respect to the assessed condition, the examiner noted that X-rays showed a normal sized heart and that if the Veteran had chronic heart failure, an enlarged and ineffective heart with shortness of breath would be expected.

In the March 2010 decision, the Board denied the Veteran's claim for service connection for a heart condition (claimed as coronary artery disease), to include as secondary to the Veteran's service-connected diabetes mellitus or exposure to Agent Orange on several bases.  Particularly, the Board found that the Veteran's heart condition was not incurred in service and not attributable thereto, including through herbicide exposure on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Pertinent to the movant's motion, the Board found that the Veteran did not have a heart condition to qualify as ischemic heart disease subject to the presumptive regulations.  The movant seeks revision of the Board's decision solely on the basis that the presumptive regulations were improperly not applied by the Board in its March 2010 decision.  See April 2010 argument from movant.  

A review of the Board's decision shows that it characterized the claim as one for service connection of a "heart condition," as the Veteran had been assessed as having both chronic heart failure and coronary artery disease.  The Board denied service connection for a heart disorder on the grounds that neither of these conditions was subject to presumptive service connection as related to herbicide exposure.  See March 2010 Board decision.  

As discussed, the pertinent regulatory changes did not go into effect until after the March 2010 Board decision.  Thus, the regulations themselves cannot be considered in determining whether CUE occurred in the Board decision.  However, in October 2009, the Secretary expressed the intention to draft such regulations, and the Board was ordered by the Secretary to stay adjudication of claims that could potentially be granted under such regulations.  Consequently, the Board concludes that CUE was committed in the March 2010 Board decision, particularly by the Board failing to stay adjudication of the claim for heart disease pending the planned presumption for ischemic heart disease.  As noted, the evidence of record at that time clearly showed that coronary artery disease has been assessed and that such condition involves cardiac ischemia, which was also noted in the medical records.  The Veteran had been prescribed oral medication for this condition; thus, it had manifested to a compensable degree.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, the Board finds that the March 2010 Board decision contained CUE by failing to stay adjudication of his claim pending enactment of the new regulations awarding presumptive service connection for ischemic heart disease due to exposure to herbicides.  If such had been done, it is clear that the outcome of its decision would have been different.  

In conclusion, for the reasons and bases expressed above, the Board finds that the March 18, 2010, decision of the Board contained CUE.  Thus, the motion seeking revision or reversal of that decision is granted. 



ORDER

The motion to revise the Board's March 18, 2010, decision denying entitlement to service connection for a heart condition (claimed as coronary artery disease), to include as secondary to the Veteran's service-connected diabetes mellitus or exposure to Agent Orange, on the basis of CUE, is granted



                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



